FILED
                              NOT FOR PUBLICATION                           OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



INES ADALID FONSECA LOGOS,                        No. 12-70736

               Petitioner,                        Agency No. A094-288-672

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Ines Adalid Fonseca Logos, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings to pursue cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, and review de novo questions of law. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Fonseca Logos’s motion to

reopen to pursue cancellation of removal where he failed to establish prejudice

arising from the alleged ineffective assistance by his former counsel. See id. at

793-94.

      Fonseca Logos’s contention that the BIA applied the wrong standard fails.

See Ray v. Gonzales, 439 F.3d 582, 587 (9th Cir. 2006).

      We also reject Fonseca Logo’s arguments that the BIA failed to adequately

consider, weigh, and address the evidence he submitted. See Najmabadi v. Holder,

597 F.3d 983, 990 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70736